DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The following sentence appears to contain a typographical error: “Some advanced attractor blades are configured to release is response…” (para 02). The word “is” should be replaced with “in”. 
Appropriate correction is required.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” has been used to designate both a releasable attractor blade system and a releasable attractor blade (para 17-18 and 26). It is being interpreted that Fig 1 depicts a releasable attractor blade system 100 which includes both an attractor blade 104 and a release system 102 (para 26). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 16 is objected to because of the following informalities:  In the limitation, “wherein the attractor blade is further defined by a plurality of apertures disposed in the attractor blade…” . It is believed the word “in” should be replaced with “on”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For purposes of examination on the merits, the claims will be treated as best understood by the examiner. 
Claim 1 recites the limitation "the first cord" and “the second cord” in lines 18-19.  There is insufficient antecedent basis for these limitations in the claim. It is unclear how many cords are in the system and what the configuration of the cord(s) are/is. For purposes of examination on the merits, it is interpreted that there is a cord with a retainer at one end and a release hook at the opposing end. It is further interpreted that “the first cord” and “the second cord” refer to respective first and second portions along “the cord” (ln 9, 10).
Additionally, claim 1 recites the limitation “the attractor blade release system” (ln 16). There is insufficient antecedent basis for this limitation in the claim. It is unclear if the attractor blade release system is intended to be the “releasable attractor blade system” (ln 1) or “the release system” (ln 8). For the purposes of examination on the merits, it is interpreted that the release hook in the release system secures to the attractor blade.
Additionally, claim 1 recites the limitation “wherein the retainer is configured to pass through the aperture and is configured to be frictionally retained outside the aperture”. It is not clear how a retainer is configured to both pass through the aperture and be frictionally retained outside the aperture. For purposes of examination on the merits, it is interpreted that the retainer is configured to be frictionally retained outside the aperture such that the attractor blade is prevented from moving past the retainer on the cord.
The preamble of claim 7 reads, “The attractor blade of claim 6…”. However, claim 6 (and claim 1) are directed to “a releasable attractor blade system”. As a result, claim 7 is unclear. For purposes of examination on the merits, it is interpreted that the preamble of claim 7 is intended to read, “The releasable attractor blade system of claim 6…”
Claim 9 recites the limitation, “wherein the attractor blade is configured to stack together with a plurality of like shaped attractor blades” (ln 1-2) which is indefinite because it is unclear to what degree the stackable attractor blades are “like shaped” (i.e. are the attractor blades are identical in shape/size) For purposes of examination on the merits, it is interpreted that a plurality of attractor blades can be stacked together. 
Claim 11 recites the limitation “wherein the cord comprises a first cord section… wherein the cord further comprises a second cord section…” (ln 2-5). It is unclear how many cords are in the system and what the configuration of the cord(s) is. It is unclear if “the first cord” (claim 1) is intended to be the same as “the first cord section” (claim 11) and “the second cord” (claim 1) is intended to be “the second cord section”. For purposes of examination on the merits, it is interpreted that there is a cord in the release system with a retainer on one end and a release hook on the other end. It is further interpreted that there a portion of the cord located between the retainer and release hook (claim 1) that resides within the elastic portion/tube (claim 10, ln 2). 
Claim 13 recites the limitations “the first cord” (ln 5) and “the second cord” (ln 7). It is unclear how many cords are in the system and what the configuration of the cord(s) is. For the purposes of examination on the merits, it is interpreted that there is a cord with a retainer at one end and a release hook at an opposing end. It is further interpreted that a first portion of the cord is coupled to a first spring stop and a second portion of the cord is coupled to a second spring stop.
Claims 2-6, 8, 10, and 12 are rejected for being dependent on a rejected base claim. 
Claim 14 recites the limitation “wherein the release hook releasably secures the releasable attractor blade system to the attractor blade release system” (ln 13-14). There is insufficient antecedent basis for “the releasable attractor blade system” and “the attractor blade release system” in the claim. For purposes of examination on the merits, it is interpreted that the release hook in the release system secures to the attractor blade.
As best understood from the specification, there is a release system that engages with an attractor blade to form a releasable attractor blade system. The preamble of claim 14 is directed toward “an attractor blade…” (not a releasable attractor blade system). As currently drafted, claim 14 recites limitations that define an attractor blade (ln 1-7) and limitations that define a release system (ln 8-18). 
Additionally, claim 14 recites the limitation “wherein a retainer at an end of a cord of a release system is configured to pass through the aperture and is configured to be frictionally retained outside the aperture”. It is not clear how the retainer is configured to both pass through the aperture and be frictionally retained outside the aperture. It is not clear how a retainer is configured to both pass through the aperture and be frictionally retained outside the aperture. For purposes of examination on the merits, it is interpreted that the retainer is configured to be frictionally retained outside the aperture such that the attractor blade is prevented from moving past the retainer on the cord.
Claim 15 recites the limitation “so that the attractor blade is released by the attractor blade release system”. There is insufficient antecedent basis for the “attractor blade release system”. For purposes of examination on the merits, it is interpreted that “the attractor blade release system” is the same as the “release system” (claim 14, ln 8 and 11-12).
Claims 16-18 are rejected for being dependent on a rejected base claim. 
Claim 20 recites the limitation “wherein the release hook releasably secures the releasable attractor blade system to the attractor blade release system” (ln 8-9) and “the cord of the release system holds the attractor blade in position along a longitudinal axis”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination on the merits, it is interpreted that the release hook in the release system secures to the attractor blade.
As best understood from the specification, there is a release system that engages with an attractor blade to form a releasable attractor blade system. Claim 19 is directed to “an attractor blade…” (not a releasable attractor blade system). However, claim 20 (dependent on claim 19) also recites limitations that define a release system (ln 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 10-11, and 14-15 as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Pentland (US Patent No 6,655,074 B2) in view of Hillman (US Patent No 2,117,322).
Regarding claim 1, Pentland discloses a releasable attractor blade system (releasable fishing device), comprising:
an attractor blade (flasher 12) defined by a leading blade portion (proximal portion 14), a trailing blade portion (distal portion 16), and a base portion (middle portion between proximal portion 14 and distal portion 16), 
wherein the attractor blade is defined by an aperture proximate to an edge of the leading blade portion of the attractor blade (aperture 20 proximate to an edge of proximal portion 14), and 
wherein the attractor blade is defined by a release slot proximate to an edge of the trailing blade portion of the attractor blade (pin housing 32 proximate to an edge of distal portion 16); 
a release system (line 50, stop 60, guide 38 with pin 36), wherein the release system comprises: 
a length of cord (line 50); 
a retainer at the end of the cord (stop member 60; Fig 1), wherein the retainer is configured to pass through the aperture and is configured to be frictionally retained outside of the aperture (stop member 60 is configured to be frictionally retained outside aperture 20 such that flasher 12 is prevented from moving past stop member 60 on the release line 50);
a release hook (guide 38 with pin 36) at the opposing end of the cord (Fig 1), wherein the release hook is configured to be is inserted into the release slot of the attractor blade, and wherein the release hook releasably secures the releasable attractor blade system to the attractor blade release system (pin housing 32 receives pin 36 as seen in Fig 1); 
and cord secured to the opposing end of the first cord and the opposing end of the second cord (a portion of the cord between stop member 60 and guide 38 with pin 36; it is interpreted that “the first cord” and “the second cord” refer to first and second portions along “the length of cord” (ln 9)), 
wherein the release system (line 50, stop 60, guide 38 with pin 36) holds the attractor blade (flasher 12) in position along a longitudinal axis of the attractor blade during trolling so that the attractor blade attracts game fish (line 50 runs across longitudinal axis of flasher 12; Fig 1).
Hillman discloses a shock absorber for fishing lines (analogous art). 
Pentland does not explicitly disclose, Hillman discloses 
an elastic portion (tube 2) secured to the opposing end of the first cord and the opposing end of the second cord (is interpreted that “the first cord” and “the second cord” refer to first and second portions along “the length of cord”, tube 2 could be attached to the device of Pentland between stop 60 and pin 36). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pentland by incorporating the elastic tube member (shock absorber) as disclosed by Hillman to “absorb shocks caused when a fish takes the bait and exerts pull or the sudden jerks as it attempts to escape from a hook” (page 1, ln 5-10). This would be done to prevent the line from breaking, such that it can be used multiple times by the fisherman. 
Regarding claim 2, Pentland in view of Hillman discloses the releasable attractor blade system of Claim 1 as previously discussed. 
Pentland discloses the line 50 stretches in response to tension applied to a fishing line such that the release hook pulls out of the release slot so that the attractor blade is released by the attractor blade release system (abstract; col 2, ln 65 – col 3, ln 5).
Pentland does not explicitly disclose, Hillman discloses wherein the elastic portion (tube 2) stretches in response to tension applied to a fishing line. 
Regarding claim 10, Pentland in view of Hillman discloses the releasable attractor blade system of Claim 1 as previously discussed. 
Hillman further discloses
wherein the elastic portion is a tube (tube 1) made of rubber or a suitable elastic polymer (rubber; page 1, ln 40-45), 
wherein a portion of the cord resides within an interior of the tube (line 2 within tube 1), 
wherein the portion of the cord within the tube has a predefined length (any length of line is considered a predefined length), 
and wherein the predefined length of the portion of the cord within the tube is longer than a length of the tube (line 2 of appreciably greater length than the tube; page 1, ln 40-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pentland by incorporating the elastic tube member (shock absorber) as disclosed by Hillman to “absorb shocks caused when a fish takes the bait and exerts pull or the sudden jerks as it attempts to escape from a hook” (page 1, ln 5-10). This would be done to prevent the line from breaking, such that it can be used multiple times by the fisherman.
Regarding claim 11, Pentland in view of Hillman discloses the releasable attractor blade system of Claim 1 as previously discussed. 
Hillman further discloses wherein the elastic portion is a solid tube (tube 2), wherein the cord (line 2) comprises a first cord section with a proximal end and a distal end (eyelet 3 at top is proximal end; eyelet 3 at bottom is distal end; and the tube of Hillman could be incorporated in Pentland over the portion of line 50 between the stop 60 and the pin 38). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pentland by incorporating the elastic tube member (shock absorber) as disclosed by Hillman to “absorb shocks caused when a fish takes the bait and exerts pull or the sudden jerks as it attempts to escape from a hook” (page 1, ln 5-10). This would be done to prevent the line from breaking, such that it can be used multiple times by the fisherman.
Pentland further discloses wherein the proximal end of the first cord section is secure to a first end of the elastic portion and the distal end of the first cord section has the retainer, wherein the cord further comprises a second cord section with a proximal end and a distal end, and wherein the proximal end of the second cord section is secured to an opposing second end of the elastic portion and the distal end of the second cord section is secured to the release hook. 
As best understood and previously discussed, it is interpreted that the retainer is at one end of the cord and the release hook is at the other. In Pentland, stop 60 is at one end of line 50 and pin 36 is at the other (Figs 1-3). 
Regarding claim 14, Pentland discloses an attractor blade (Fig 1), comprising: 
a leading blade portion (proximal portion 14) with an aperture proximate to and behind an edge of the leading blade portion of the attractor blade (aperture 20; Fig 1); 
a trailing blade portion (distal potion 16) with a release slot proximate to an edge of the trailing blade portion of the attractor blade (pin housing 32; Fig 1); 
and a body portion between the leading blade portion and the trailing blade portion (middle portion between proximal portion 14 and distal portion 16),
wherein a retainer (stop member 60; Fig 1) at an end of a cord of a release system (stop member 60 on line 50) is configured to pass through the aperture and is configured to be frictionally retained outside of the aperture (stop member 60 is configured to be frictionally retained outside aperture 20 such that flasher 12 is prevented from moving past stop member 60 on the release line 50), 
wherein a release hook (pin 36) at an opposing end of the cord of the release system (pin 36 also on line 50) is configured to be inserted into the release slot of the attractor blade (pin housing 32 receives pin 36), 
wherein the release hook (pin 36) releasably secures the releasable attractor blade system to the attractor blade release system (best seen in Figs 1-4; abstract); and 
wherein (line 50) holds the attractor blade in position along a longitudinal axis of the attractor blade during trolling so that the attractor blade attracts game fish (line 50 runs across longitudinal axis of flasher 12; Fig 1).
Hillman discloses Hillman discloses a shock absorber for fishing lines (analogous art). 
Pentland does not explicitly disclose, Hillman discloses 
an elastic portion (tube 2) secured to a first cord portion of the cord and secured to a second cord portion of the cord holds the attractor blade in position along a longitudinal axis of the attractor blade during trolling so that the attractor blade attracts game fish (tube 2 could be attached to the device of Pentland between stop 60 and pin 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pentland by incorporating the elastic tube member (shock absorber) as disclosed by Hillman to “absorb shocks caused when a fish takes the bait and exerts pull or the sudden jerks as it attempts to escape from a hook” (page 1, ln 5-10). This would be done to prevent the line from breaking, such that it can be used multiple times by the fisherman. 
Regarding claim 15, Pentland in view of Hillman discloses the attractor blade of Claim 14 as previously discussed. 
Pentland discloses the line 50 stretches in response to tension applied to a fishing line such that the release hook pulls out of the release slot so that the attractor blade is released by the attractor blade release system (abstract; col 2, ln 65 – col 3, ln 5).
Hillman further discloses wherein the elastic portion (tube 2) stretches in response to tension applied to a fishing line. 
Claims 3 and 16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Pentland (US Patent No 6,655,074 B2) in view of Hillman (US Patent No 2,117,322) as applied to claims 1 and 14 above, and further in view of Peterson (US Patent No 3,847,109). 
Regarding claim 3, Pentland in view of Hillman discloses the releasable attractor blade system of Claim 1 as previously discussed. 
Pentland further discloses an aperture (aperture 20 on the leading edge of the attractor blade (flasher 12).
Pentland does not explicitly disclose, Peterson discloses wherein the attractor blade (body 14) is further defined by a plurality of apertures (apertures 40) disposed in the attractor blade along the longitudinal axis of the attractor blade (apertures 40 disposed along the longitudinal axis of body 14 as seen in Fig 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pentland to include a plurality of apertures as disclosed by Peterson to “provide connecting elements in the form of apertures” (col 3, ln 20-25) and offer versatility to the fisherman. This would be done so that the fishing line could be attached to the same attractor blade at different spots, creating different affects when pulled through the water. 
Regarding claim 16, Pentland in view of Hillman discloses the attractor blade of Claim 14 as previously discussed. 
Pentland discloses an aperture (aperture 20 on the leading edge of the attractor blade (flasher 12).
Pentland does not explicitly disclose, Peterson discloses wherein the attractor blade (body 14) is further defined by a plurality of apertures (apertures 40) disposed in the attractor blade along the longitudinal axis of the attractor blade (apertures 40 disposed along the longitudinal axis of body 14 as seen in Fig 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pentland to include a plurality of apertures as disclosed by Peterson to “provide connecting elements in the form of apertures” (col 3, ln 20-25) and offer versatility to the fisherman. This would be done so that the fishing line could be attached to the same attractor blade at different spots, creating different affects when pulled through the water.
Claims 4-5 and 17, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Pentland (US Patent No 6,655,074 B2) in view of Hillman (US Patent No 2,117,322) as applied to claims 1 and 14 above, and further in view of Farr et al. (US 6,279,260 B1).
Regarding claim 4, Pentland in view of Hillman discloses the releasable attractor blade system of claim 1 as previously discussed. 
Pentland discloses a release slot (pin housing 32 receives pin 36 as seen in Fig 1) is a first one of the plurality of release slots. 
Pentland does not explicitly disclose, Farr et al. discloses wherein the attractor blade (dodger 2; Fig 1) is further defined by a plurality of release slots (notches 28, 30, 32; Fig 1) disposed proximate to the edge of the trailing blade portion of the attractor blade (notches disposed in trailing edge of dodger 2; col 2, ln 5-10; Fig 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pentland by incorporating a plurality of release slots as disclosed by Farr et al. to offer versatility to the fisherman. Farr et al. teaches  “action of the dodger is affected by the position of securement to the line” (col 2, ln 5-10) and providing a plurality of release slots allows the fisherman to secure the line in different places on the dodger and create various affects on the movement of the dodger as it is pulled through the water.
Additionally, in the instant application, it appears there is one (singular) release slot designated by reference character 112 and seen in Figs 1, 3, 5-7. 
Regarding claim 5, Pentland in view of Hillman discloses the releasable attractor blade system of claim 1 as previously discussed. 
Pentland does not explicitly disclose, Farr et al. discloses wherein a thickness of the attractor blade in the release slot is thinner than a thickness of the attractor blade proximate to the release slot (dodger 2 has a thickness in each notch 28, 30, 32 that is thinner than a thickness on edge 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pentland with the notch/slot structure where the thickness in the notch is thinner than a thickness of the attractor blade proximate to the release slot as disclosed by Farr et al. This would be done to facilitate releasable attachment for plug 34. 
Regarding claim 17, Pentland in view of Hillman discloses the attractor blade of Claim 14 as previously discussed. 
Pentland does not explicitly disclose, Farr et al. discloses wherein a thickness of the attractor blade in the release slot is thinner than a thickness of the attractor blade proximate to the release slot (dodger 2 has a thickness in each notch 28, 30, 32 that is thinner than a thickness on edge 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pentland with the notch/slot structure where the thickness in the notch is thinner than a thickness of the attractor blade proximate to the release slot as disclosed by Farr et al. This would be done to facilitate releasable attachment for plug 34. 
Claim 6-7 and 18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Pentland (US Patent No 6,655,074 B2) in view of Hillman (US Patent No 2,117,322) as applied to claims 1 and 14 above, and further in view of Rector et al. (US Patent No 2,909,863). 
Regarding claim 6, Pentland in view of Hillman discloses the releasable attractor blade system of claim 1 as previously discussed. 
Pentland does not explicitly disclose, Rector et al. discloses wherein a leading side edge of the body portion is beveled (plastic sides 14 are beveled along upper and lower edges thereof; col 2, ln 34-40), to reduce frictional drag on the releasable attractor blade system when trolling through the water.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pentland by including a beveled edge on the leading side of the attractor blade/flasher/dodger as disclosed Rector “to provide reflective surfaces throughout the periphery of the fish lure” (col 2, ln 35-40). This would be done so that the lure would more closely resemble a bait fish and entice more fish to strike the lure.  
Regarding claim 7, the combination discloses the releasable attractor blade system of claim 6 as previously discussed. 
Rector et al. further discloses a bevel includes a plurality of grooves configured to reflect light in a prismatic manner (sides 14 are beveled along the upper and lower edges thereof… for providing reflective surfaces throughout the periphery of the fish lure; Figs 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a bevel which includes a plurality of grooves as disclosed by Rector et al. This would be done to “reflect[ing] many various colors to resemble as near as possible the scales which normally appear on a fish” (col 1, ln 15-20). This would be done so that the lure would more closely resemble a bait fish and entice more fish to strike the lure.  
Regarding claim 18, Pentland in view of Hillman discloses the attractor blade of Claim 14 as previously discussed. 
Pentland does not explicitly disclose, Rector et al. discloses wherein a leading side edge of the body portion is beveled (plastic sides 14 are beveled along upper and lower edges thereof; col 2, ln 34-40), to reduce frictional drag on the releasable attractor blade system when trolling through the water.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pentland by including a beveled edge on the leading side of the attractor blade/flasher/dodger as disclosed Rector “to provide reflective surfaces throughout the periphery of the fish lure” (col 2, ln 35-40). This would be done so that the lure would more closely resemble a bait fish and entice more fish to strike the lure.  
Claims 8-9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Pentland (US Patent No 6,655,074 B2) in view of Hillman (US Patent No 2,117,322) as applied to claim 1 above, and further in view of Cooper (US Pub No 2018,0288989 A1). 
Regarding claim 8, Pentland in view of Hillman discloses the releasable attractor blade system of Claim 1 as previously discussed. 
Pentland does not explicitly disclose, Cooper discloses wherein the attractor blade (dodger 27; Fig 3) is further defined by a fin disposed in the trailing blade portion of the attractor blade (planar end 7; Fig 3) to modify movement of the attractor blade when trolling through the water.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pentland by incorporating a fin in the trailing end of the attractor blade as disclosed by Cooper to facilitate desired movements (i.e. “the apparatus being able to move in a full 360 degree circle with a 3 to 5 foot radius when pulled through the water on a fishing line” para 0004).  This would be done so that the blade more closely resembles a bait fish and attracts more fish to the line. 
Regarding claim 9, the combination discloses the releasable attractor blade system of Claim 8 as previously discussed. 
The blade of Pentland (flasher 12) would be capable of stacking with other attractor blades. 
Additionally, Cooper discloses wherein the attractor blade (dodger 27) is configured to stack together with a plurality of like shaped attractor blades (first and second layers; abstract).
Claims 1 and 12-13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Pentland (US Patent No 6,655,074 B2) in view of Pippen (US Patent No 3,341,966).
Regarding claim 1, discloses a releasable attractor blade system (releasable fishing device), comprising:
an attractor blade (flasher 12) defined by a leading blade portion (proximal portion 14), a trailing blade portion (distal portion 16), and a base portion (middle portion between proximal portion 14 and distal portion 16), 
wherein the attractor blade is defined by an aperture proximate to an edge of the leading blade portion of the attractor blade (aperture 20 proximate to an edge of proximal portion 14), and 
wherein the attractor blade is defined by a release slot proximate to an edge of the trailing blade portion of the attractor blade (pin housing 32 proximate to an edge of distal portion 16); 
a release system (line 50, stop 60, guide 38 with pin 36), wherein the release system comprises: 
a length of cord (line 50); 
a retainer at the end of the cord (stop member 60; Fig 1), wherein the retainer is configured to pass through the aperture and is configured to be frictionally retained outside of the aperture (stop member 60 is configured to be frictionally retained outside aperture 20 such that flasher 12 is prevented from moving past stop member 60 on the release line 50);
a release hook (guide 38 with pin 36) at the opposing end of the cord (Fig 1), wherein the release hook is configured to be is inserted into the release slot of the attractor blade, and wherein the release hook releasably secures the releasable attractor blade system to the attractor blade release system (pin housing 32 receives pin 36 as seen in Fig 1); 
and cord secured to the opposing end of the first cord and the opposing end of the second cord (the portion of the cord between stop member 60 and guide 38 with pin 36; it is interpreted that “the first cord” and “the second cord” refer to first and second portions along “the length of cord” (ln 9)), and
wherein the release system (line 50, stop 60, guide 38 with pin 36) holds the attractor blade (flasher 12) in position along a longitudinal axis of the attractor blade during trolling so that the attractor blade attracts game fish (line 50 runs across longitudinal axis of flasher 12; Fig 1).
Pippen discloses a fishing accoutrement (weight/sinker comparable to attractor blade/flasher) releasably attached to a fishing line with a release mechanism such that when a fish strikes the line, the accoutrement detaches from the release mechanism (but remains attached to the line) and additional line can be withdrawn from the release mechanism (analogous art).
Pentland does not explicitly disclose, Pippen discloses wherein 
an elastic portion (spring 42 within cylinder 37 of release mechanism 36; Figs 3-4) secured to the opposing end of the first cord and the opposing end of the second cord (is interpreted that “the first cord” and “the second cord” refer to first and second portions along “the length of cord”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pentland by incorporating a spring as the elastic portion as disclosed by Pippen to maintain tension within the release mechanism before a fish strikes the line and then release the tension in the release mechanism after a fish strikes the line. This would be done to prevent the line from breaking, such that it can be used multiple times by the fisherman. 
Regarding claim 12, Pentland in view of Pippen discloses the releasable attractor blade system of Claim 1 as previously discussed. 
Pentland does not explicitly disclose, Pippen discloses wherein the elastic portion is a spring (spring 42 within cylinder 37 of release mechanism 36; Figs 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pentland by incorporating a spring as the elastic portion as disclosed by Pippen to maintain tension within the release mechanism before a fish strikes the line and then release the tension in the release mechanism after a fish strikes the line. This would be done to prevent the line from breaking, such that it can be used multiple times by the fisherman.
Regarding claim 13, Pentland in view of Pippen discloses the releasable attractor blade system of Claim 12 as previously discussed. 
Pippen further discloses wherein the release system (release mechanism 36) further comprises: 
an enclosure (cylinder 37) that encloses the spring (spring 42); 
a first spring stop (end cap of cylinder 37 on the top side closer to ball 16) at a first end of the spring and coupled to an opposing end of the first cord (coupled to line 12 and 14); 
and a second spring stop (end cap of cylinder 37 on the bottom side closer to hook 13) at an opposing second end of the spring and coupled to an opposing end of the second cord (coupled to line 12 and 14), 
wherein after release of the attractor blade, the first spring stop and the second spring stop retain the spring within the enclosure (spring 42 is maintained within cylinder 37 after release of the weight as seen in Fig 4).
Claim 19, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Farr et al. (US Patent No 6,279,260) in view of Rector (US Patent No 2,909,863). 
Regarding claim 19, Farr et al. discloses an attractor blade (dodger 2), comprising: 
a leading blade portion (end 12) with a first aperture proximate to an edge of the leading blade portion of the attractor blade (bore 20); 
a trailing blade portion (end 10) with a second aperture proximate to an edge of the trailing blade portion of the attractor blade (notch 30);
and a body portion between the leading blade portion and the trailing blade portion (central area 4), and 
a beveled edge to reduce frictional drag on the releasable attractor blade system when trolling through the water (end 12 is beveled; Fig 1; col 1, ln 60-65).
Farr et al does not explicitly disclose, Rector et al. discloses wherein a leading side edge of the body portion is beveled (plastic sides 14 are beveled along upper and lower edges thereof; col 2, ln 34-40), to reduce frictional drag on the releasable attractor blade system when trolling through the water.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pentland by including a beveled edge on the leading side of the attractor blade/flasher/dodger as disclosed Rector “to provide reflective surfaces throughout the periphery of the fish lure” (col 2, ln 35-40). This would be done so that the lure would more closely resemble a bait fish and entice more fish to strike the lure.  
Claim 20, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Farr et al. (US Patent No 6,279,260) in view of Rector et al. (US Patent No 2,909,863) as applied to claim 19 above, and further in view of Hillman (US Patent No 2,117,322).
Regarding claim 20, Farr et al. in view of Rector discloses the attractor blade of Claim 19 as previously discussed. 
Farr et al. further discloses 
wherein a retainer (swivel 36) at an end of a cord of a release system (line 26, swivel 23 and swivel 36) is configured to pass through the first aperture and is configured to be frictionally retained outside of the aperture (line 26 can pass through bore 20 and is retained outside of bore 20 by swivels 23, 36), 
wherein a release hook (plug 34) at an opposing end of the cord of the release system is configured to be inserted into a release slot of the attractor blade that is proximate to the edge of the trailing blade portion (10) of the attractor blade (plug 34 engages notches 28, 30, 32), 
wherein the release hook (plug 34) releasably secures the releasable attractor blade system to the attractor blade release system (plug 34 releasably engages with the blade). 
wherein the cord (line 50) of the release system holds the attractor blade in position along a longitudinal axis of the attractor blade during trolling so that the attractor blade attracts game fish (Fig 1).
Far et al. does not explicitly disclose, Hillman discloses 
wherein an elastic portion (tube 2) secured to the opposing end of the cord (line 2) and the opposing end of the cord of the release system holds the attractor blade in position along a longitudinal axis of the attractor blade during trolling so that the attractor blade attracts game fish (eyelet 3 at top is proximal end and eyelet 3 at bottom is distal end, the tube of Hillman could be incorporated in Farr et al. over the portion of line 26 between swivel 36 and plug 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Farr et al. by incorporating the elastic tube member (shock absorber) as disclosed by Hillman to “absorb shocks caused when a fish takes the bait and exerts pull or the sudden jerks as it attempts to escape from a hook” (page 1, ln 5-10). This would be done to prevent the line from breaking, such that it can be used multiple times by the fisherman.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Smith (US-4122624-A), Hook (US-5113608-A), Craig (US-3693275-A), Long (US-6678993-B1), Crevoisier (US-4794722-A), Parker (US-20190254268-A1), Pollard (US-2603024-A), Boice (US-2512914-A), Arff (US-2503607-A), Minnie (US-2716832-A), Koonz (US-3122853-A), Le Blanc (US-2706868-A), Payne (US-20220030840-A1), Stirtz (US-8413367-B1), Peterson (US-3874109-A), Hobson (US-D451574-S), Larson (US-4486970-A), Shutter (US-2088669-A), Dunn (US-2932115-A), Neary (US-3897648-A), Neary (US-4129956-A), Snowberger (US-7444778-B2), Allen (US-6050018-A), Triani (US-3015904-A), Prentice (US-2470861-A), Pflueger (US-1682711-A), Bayer (US-1530343-A), Clare (US-2750701-A), Pool (US-20050252069-A1), Weatherald (US-4201006-A), Fukumoto (US-4905401-A), Gaunt (US-3656253-A), and Marek (US-4202127-A). 
The cited prior art show fishing lures comprising attractor blades, flashers, dodgers, spinners and spoons with features such as apertures, beveled edges, reflective surfaces, and release mechanisms. The cited prior art also show fishing accoutrements with releasable attach mechanisms including elastic tubes and springs. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644